Exhibit 10.16

LEASE AGREEMENT

BY AND BETWEEN

LANDLORD: HOUSTON 1031 LIMITED PARTNERSHIP

an Illinois limited partnership

AND

TENANT: FMC TECHNOLOGIES, INC.,

a Delaware corporation

as of March ____, 2007

1

BASIC LEASE INFORMATION

     
Lease Date:
Tenant:
Address of Tenant:
Houston, Texas 77067
Attention: Treasurer
  March      , 2007
FMC Technologies, Inc., a Delaware corporation
1803 Gears Road



 
   
with a copy to:
 

 
   
FMC Technologies, Inc.
1803 Gears Road
Houston, Texas 77067
Attention: General Counsel
Landlord:
Address of Landlord:
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: G. Joseph Cosenza
 



Houston 1031 Limited Partnership, an Illinois limited partnership.
c/o Inland Real Estate Exchange Corporation.




 
   
with a copy to:
 

 
   
Inland Real Estate Group, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: General Counsel
Premises:
Lease Term:
Base Rent:
Additional Rent:
Rent:
Rent Commencement Date:
Rentable Area:
Affiliate:
Tenant Parties:
TI Allowance:
De Minimis Amounts:
Environmental Laws:
 



Approximately 38.199 acres of Land, as more particularly described on Exhibit
“A” attached
hereto and made a part hereof (the “Land”), together with office and industrial
buildings
located thereon which buildings have street addresses of 1777 and 1803 Gears
Road, Houston,
Harris County, Texas (collectively, the “Building”), and all other improvements
attached to
the Land.
That period of time commencing on the Lease Date (the “Commencement Date”) and
expiring on
March 31, 2022, together with all renewals exercised and entered into in
accordance with the
terms of Rider 1 attached to this Lease.
As set forth on the Schedule of Base Rent which is attached hereto as Exhibit
“C” and made a
part hereof.
All sums of money, however described, which Tenant becomes obligated to pay to
Landlord
pursuant to the terms of this Lease, other than Base Rent.
All Base Rent and Additional Rent.
March      , 2007.
The square footage contained in the Building which Landlord and Tenant hereby
stipulate, for
all purposes, to be 205,950 square feet of office space and 256,767 square feet
of
industrial space. Notwithstanding that either Landlord or Tenant may hereafter
cause the
Building to be measured, and thereby determine that the Rentable Area of the
Building is more
or less than 205,950 square feet of office space and 256,767 square feet of
industrial space, it is agreed that the Rentable Area shall, for all purposes of
this Lease,
continue to be the stipulated size of 205,950 square feet of office space and
256,767 square feet of industrial space and that this Lease shall not be changed
or amended
as a result of such measurement.
Any person or entity directly or indirectly, through one or more intermediaries,
which
controls, is controlled by or under common control with Tenant; and the term
“control” shall
mean (i) with respect to a corporation, the right to exercise, directly or
indirectly, more
than 10% of the voting rights attributable to the shares of the controlled
corporation, and
(ii) with respect to the person or entity that is not a corporation, the
possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of
the controlled person or entity.
Tenant, together with its Affiliates, employees, agents, contractors and
invitees.
The sum of $4,670,000.00 which Landlord will make available to Tenant, in
accordance with the
provision of this Lease, for the purposes of making improvements to the
Premises.
Refers to chemicals and products containing Hazardous Materials in quantities
customary and
necessary for the intended use of the Premises including but not limited to
cleaning
supplies, petroleum products, insecticides, paints, paint removers, toner for
copiers, etc.
provided the use, storing or handling of such De Minimis Amounts of Hazardous
Materials are
in compliance with Environmental Laws.
Any federal, state or local law, statute, ordinance or regulation, whether now
or hereafter
in effect, pertaining to health, industrial hygiene or the environmental
conditions on, under
or about the Mortgaged Property, including the following, as now or hereafter
amended:
Hazardous Substances:
  Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”),
42 U.S.C. § 9601 et seq.; Resource, Conservation and Recovery Act (“RCRA”),
42 U.S.C. § 6901
et seq. as amended by the Superfund Amendments and Reauthorization Act of 1986
(“SARA”),
Pub. L. 99-499, 100 Stat. 1613; the Toxic Substances Control Act (“TSCA”), 15
U.S.C. § 2601
et seq.; Emergency Planning and Community Right to Know Act of 1986 (“EPCRA”),
42 U.S.C.
§ 11001 et seq.; Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq.; Federal Water
Pollution
Control Act (“FWPCA”), 33 U.S.C. § 1251 et seq.; and any corresponding state
laws or
ordinances including the Texas Water Code (“TWC”) § 26.001 et seq; Texas
Health & Safety Code
(“THSC”) § 361.001 et seq.; and regulations, rules, guidelines or standards
promulgated
pursuant to such laws, statutes and regulations, as such statutes, regulations,
rules,
guidelines and standards are amended from time to time.
Any substance, product, waste or other material which is or becomes listed,
regulated or
addressed as being a toxic, hazardous, polluting or similarly harmful substance
under any
Environmental Law, including: (i) any substance included within the definition
of “hazardous
waste” pursuant to Section 1004 of RCRA; (ii) any substance included within the
definition of
“hazardous substance” pursuant to Section 101 of CERCLA; (iii) any substance
included within
(a) the definition of “regulated substance” pursuant to Section 26.342(11) of
TWC; or (b) the
definition of “hazardous substance” pursuant to Section 361.003(11) of THSC;
(iv) asbestos;
(v) polychlorinated biphenyls; (vi) petroleum products, (vii) underground
storage tanks,
(viii) any radioactive materials, urea formaldehyde foam insulation or radon;
(ix) any
substance included within the definition of “waste” pursuant to
Section 30.003(b) of TWC or
“pollutant” pursuant to Section 26.001(13) of TWC; and (x) any other chemical,
material or
substance, the exposure to which is prohibited, limited or regulated by any
governmental
authority having jurisdiction over the Premises on the basis that such chemical,
material or
substance is toxic, hazardous or harmful to human health or the environment.

The foregoing Basic Lease Information and definitions are hereby incorporated
into and made a part of the lease identified hereinabove. Each reference in the
lease to any of the information and definitions set forth in the Basic Lease
Information shall mean and refer to the information and definitions hereinabove
set forth and shall be used in conjunction with and limited by all references
thereto in the provisions of the lease. In the event of any conflict between any
Basic Lease Information and the lease, the lease shall control.

2

TABLE OF CONTENTS

Page

1. DEFINITIONS AND BASIC PROVISIONS
2. LEASE GRANT
3. RENT
4. NO LANDLORD OBLIGATIONS.
5. TENANT’S MAINTENANCE, REPAIR AND REPLACEMENT OBLIGATION
6. TENANT’S UTILITY AND PERMIT OBLIGATIONS
7. TENANT’S TAX OBLIGATIONS
8. TENANT’S INSURANCE OBLIGATIONS
9. CONSTRUCTION ON THE PREMISES
10. USE; ENVIRONMENTAL; REDELIVERY
11. ASSIGNMENT AND SUBLETTING
12. INDEMNITY
13. SUBORDINATION
14. INSPECTION
15. CONDEMNATION
16. FIRE OR OTHER CASUALTY
17. HOLDING OVER
18. USE OF ROOF
19. EVENTS OF DEFAULT
20. REMEDIES
21. SURRENDER OF PREMISES
22. ATTORNEYS’ FEES
23. MECHANICS’ LIENS
24. WAIVER OF SUBROGATION
25. SIGNAGE
26. BROKERAGE
27. ESTOPPEL CERTIFICATES
28. NOTICES
29. SEVERABILITY
30. AMENDMENTS; BINDING EFFECT
31. QUIET ENJOYMENT
32. GENDER
33. JOINT AND SEVERAL LIABILITY
34. PERSONAL LIABILITY
35. NOTICE TO LENDER
36. CAPTIONS
37. MISCELLANEOUS
38. EXHIBITS AND ATTACHMENTS
39. INDEMNITY OBLIGATIONS
40. NET LEASE

3

THIS LEASE AGREEMENT (“Lease”) is entered into as of the Lease Date by and
between Landlord and Tenant.

W I T N E S S E T H:

1. DEFINITIONS AND BASIC PROVISIONS

The definitions and basic provisions set forth in the Basic Lease Information
(the “Basic Lease Information”) executed by Landlord and Tenant
contemporaneously herewith are incorporated herein by reference for all purposes
and shall be used in conjunction with and limited by the references thereto in
the provisions of this Lease. In the event of any conflict, the provisions of
this Lease shall control.

2. LEASE GRANT

a. In consideration of the Rent to be paid, the other covenants and agreements
to be performed by Tenant, and upon the terms hereinafter stated, Landlord does
hereby lease, demise and let unto Tenant the Premises, commencing on the
Commencement Date and ending on the last day of the Lease Term, unless the same
is extended or earlier terminated as herein provided.

b. Tenant shall be deemed to have accepted the Premises as suitable for the
purpose herein intended and subject to all legal requirements and title
exceptions of record as of the date hereof. Tenant accepts the Premises in “AS
IS — WHERE IS” condition without any representations or warranties from
Landlord. Accordingly, Tenant hereby waives any implied or express warranties of
habitability, suitability, merchantability, quality, condition or fitness for a
particular purpose with respect to the Premises. Tenant has inspected the
Premises to the degree it deemed necessary and desirable and is thoroughly
familiar with its condition. Tenant hereby accepts the Premises as being in good
and satisfactory condition and suitable for their intended commercial purpose.

3. RENT

In consideration of this Lease, Tenant promises and agrees to pay Landlord the
Base Rent, without demand, deduction or set off, in advance, on or before the
first day of each month of the Lease Term, and all extensions thereof,
commencing on the Rent Commencement Date. Base Rent for the period from the Rent
Commencement Date through March 31, 2007 shall be prorated at a daily rate of
$11,182.80. The first such monthly installment of Base Rent shall be payable by
Tenant to Landlord contemporaneously with the execution of this Lease,
continuing thereafter on or before the first day of each calendar month during
the Lease Term, as the same may be extended. In the event any installment of
Base Rent is not received within five (5) days after the due date thereof
(without in any way implying Landlord’s consent to such late payment), Tenant,
to the extent permitted by law, agrees to pay, in addition to said installment
of Base Rent, a late payment charge equal to six percent (6%) of the late
installment of Base Rent, it being understood that said late payment charge
shall constitute liquidated damages (but shall not void the occurrence of an
Event of Default or eliminate any of Landlord’s remedies therefor) and shall be
for the purposes of reimbursing Landlord for the additional costs and expenses
which Landlord presently expects to incur in connection with the handling and
processing of a late installment payment of Base Rent. Tenant and Landlord agree
that the damages suffered by Landlord in the event of any such late payments are
not capable of being ascertained precisely, and that the foregoing amount
constitutes a reasonable and good faith estimate by the parties of the extent of
such damages. Notwithstanding the foregoing, such late charges shall not apply
to any Additional Rent which becomes due and owing by Tenant to Landlord
pursuant to the provisions of this Lease. Any Rent which is not paid by the
fifth (5th) day after the same is due shall bear interest from and after such
fifth (5th) day after the same is due, which interest Tenant hereby agrees to
pay to Landlord, at the lesser of eighteen percent (18%) per annum or the
maximum rate of interest permitted by law to be charged Tenant for the use or
forbearance of such money (the Default Rate”). Notwithstanding anything in this
Lease to the contrary, all amounts payable by Tenant to Landlord as Rent shall
constitute rent for the purpose of Section 502(b)(7), as it may be amended, of
the Federal Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”).

4. NO LANDLORD OBLIGATIONS.

THIS IS A COMPLETELY NET LEASE AND IT IS UNDERSTOOD AND AGREED THAT LANDLORD
SHALL HAVE ABSOLUTELY NO OBLIGATIONS TO REPAIR, REPLACE OR MAINTAIN ALL OR ANY
PORTION OF THE PREMISES. LANDLORD SHALL HAVE ABSOLUTELY NO OBLIGATION TO PAY ANY
COSTS OR EXPENSES, OF ANY DESCRIPTION, ASSOCIATED WITH THE OPERATIONS OF THE
PREMISES. ALL OF THE FOREGOING REPAIRS, REPLACEMENTS, MAINTENANCE, COSTS AND
EXPENSES ARE TO BE MADE OR BORNE BY TENANT AS ITS SOLE RESPONSIBILITY AND AT ITS
SOLE COST AND EXPENSE.

5. TENANT’S MAINTENANCE, REPAIR AND REPLACEMENT OBLIGATION

a. Commencing on the Commencement Date, Tenant shall, at its sole cost and
expense, without any limitations, keep and maintain all parts of the Premises in
good working condition, promptly making all necessary repairs and replacements,
structural and non-structural, interior and exterior, ordinary and
extraordinary, including but not limited to, the roof of the Building, the
foundation of the Building, the structural columns and exterior walls of the
Building, windows, glass and plate glass, doors, and any special office entries,
walls and finish work, floors and floor covering, mold and mildew control,
electrical cabling and fixtures, data and telephone cabling and fixtures,
heating and air conditioning systems, plumbing lines and fixtures, electrical
lines and fixtures, janitorial and porter services, downspouts, gutters, dock
boards, irrigation system, paving, pest extermination, exterior lighting
fixtures, regular removal of trash and debris, regular mowing of any grass,
trimming, weed removal, landscape replacement and general landscape maintenance,
and keeping the parking areas, driveways, alleys and the whole of the Premises
in good working condition and in an attractive, clean, safe and sanitary
condition. Landlord hereby grants to Tenant a license to utilize the benefits of
any and all warranties or guaranties held by Landlord with regard to any
component of the Premises. Tenant may seek to directly enforce all such
warranties and guaranties in its own name or in the name of Landlord.

b. If Tenant should fail to perform any of its obligations hereunder with
respect to maintenance, repairs or replacements, then Landlord may, if it so
elects but expressly without any obligation to do so, following the expiration
of any applicable notice and cure period, in addition to any other remedies
provided herein, effect same. Any out-of-pocket sums expended by Landlord in
effecting such maintenance, repairs or replacements shall be deemed to be
Additional Rent owing by Tenant to Landlord and shall be due and payable, on
demand, together with interest thereon at the Default Rate from the date of each
such expenditure by Landlord to the date of repayment by Tenant.

c. Upon the execution of this Lease Landlord will make the proceeds of the TI
Allowance available to Tenant pursuant to the terms of an escrow agreement
entered into among Landlord, Tenant and an escrow agent. Such escrow agreement
shall terminate, in accordance with its terms, on or before June 30, 2008, and
Landlord shall have no obligations to Tenant with regard to any improvements to
the Premises other than the funding of the TI Allowance to the escrow agent
pursuant to the terms of such escrow agreement.

6. TENANT’S UTILITY AND PERMIT OBLIGATIONS

a. Commencing on the Rent Commencement Date and continuing throughout the Lease
Term, Tenant shall, at its sole cost and expense, obtain and pay for all water,
gas, electricity, telephone, sewer, and sprinkler charges and other utilities
and services used on or from the Premises, together with any taxes, penalties,
surcharges or the like pertaining thereto and any maintenance charges for
utilities and shall furnish and install all electric light bulbs and tubes.
Landlord shall in no event be liable for any interruption or failure of any
utility services on or to the Premises.

b. Tenant shall, at its sole cost and expense, obtain and keep in force during
the Lease Term, and all extensions thereof, all licenses, certificates and
permits necessary or desirable for it to use the Premises in accordance with
applicable laws and restrictive covenants. Mention is made that Tenant currently
(i) holds a storm water discharge permit (the “Storm Water Permit”) issued
October 29, 2002 and identified as TDES Permit No. 02611 and (ii) is a party to
that certain Tax Abatement Agreement For Real Property Located in the FMC Tubing
Hangar Reinvestment Zone effective as of January 1, 2007 among Tenant and Harris
County (the “Abatement Agreement”). Upon the termination of this Lease, if
Landlord desires to receive an assignment of the Storm Water Permit, Abatement
Agreement, or both, then Tenant agrees that it will assign each to Landlord to
the extent that the same are then in effect and the consents necessary to such
assignments are then obtained by Landlord.

c. If Tenant should fail to perform any of its obligations hereunder with
respect to paying for any utilities or obtaining and maintaining any licenses,
certificates or permits, then Landlord may, if it so elects but expressly
without any obligation to do so, following the expiration of any applicable
notice and cure period, in addition to any other remedies provided herein, make
such payments or obtain such licenses, certificates or permits. Any
out-of-pocket sums expended by Landlord with respect to any of the foregoing
shall be deemed to be Additional Rent owing by Tenant to Landlord and shall be
due and payable, on demand, together with interest thereon at the Default Rate
from the date of each such expenditure by Landlord to the date of repayment by
Tenant.

7. TENANT’S TAX OBLIGATIONS

a. Commencing on the Rent Commencement Date, Tenant agrees to pay, before they
become delinquent, all taxes, assessments and governmental charges of any kind
and nature whatsoever, general or special, ordinary and extraordinary, foreseen
and unforeseen (hereinafter collectively referred to as “Taxes”) lawfully levied
or assessed against the Premises as well as those assessed against all personal
property, furniture, and fixtures of Tenant located on the Premises.
Notwithstanding anything herein to the contrary, it is understood and agreed
that Taxes shall include those certain taxes imposed against Landlord as a
result of Texas House Bill 3 and sometimes hence referred to as the “margin tax”
(herein so called) only to the extent that any such margin tax would be payable
if the Premises (or revenue from the Premises, as applicable) were the only
property (or revenue) of Landlord. Tenant shall furnish to Landlord, not later
than fifteen (15) days after the date any such taxes become delinquent, official
receipts of the appropriate taxing authority or other evidence satisfactory to
Landlord evidencing payment thereof. If Tenant should fail to pay any Taxes
required to be paid by Tenant hereunder, in addition to any other remedies
provided herein, Landlord may, if it so elects but with no obligation to do so,
pay such Taxes. Any out-of-pocket sums expended by Landlord to pay such Taxes
(including all penalties, interest and attorneys fees which have accrued due to
Tenant’s failure to pay) shall be deemed to be Additional Rent owing by Tenant
to Landlord and shall be due and payable, on demand, together with interest
thereon at the Default Rate from the date of each such expenditure by Landlord
to the date of repayment by Tenant. Taxes for the year in which the Lease Term
expires shall be prorated between Landlord and Tenant with Tenant being
obligated only for the Taxes which accrued during the Lease Term.

b. If at any time during the Lease Term, and all extensions thereof, the present
method of taxation shall be changed so that in lieu of the whole or any part of
any Taxes levied, assessed or imposed on Premises, there shall be levied,
assessed or imposed on Landlord a capital levy or other tax directly on the
Rents received therefrom, then all such taxes, assessments, levies or charges,
or the part thereof so measured or based, shall be deemed to be included within
the term “Taxes” for the purposes hereof. There shall not be included within the
term “Taxes” any income taxes, franchise taxes or other taxes imposed upon the
general revenues of Landlord other than the margin tax to the extent set forth
in subsection 7.a above.

c. Tenant may, at its sole cost and expense and in its own name or in the name
of Landlord, dispute and contest any assessed values and any Taxes by
appropriate proceedings diligently conducted in good faith. Tenant shall give
written notice to Landlord within ten (10) business days (meaning any day which
is not a Saturday, Sunday or holiday on which national banks in Houston, Texas
are authorized to be closed) after Tenant elects to dispute and contest any
assessed values, and in any event not less than five (5) days prior to any
scheduled hearing on such dispute and contest. In the event that Tenant elects,
as a result of the pendency of any such protest, to not pay any of the Taxes
prior to the date on which same will become delinquent, then Tenant shall, prior
to such delinquency date, and if requested by Landlord, deposit with Landlord
the amount so contested and unpaid, together with an amount which is estimated
by Landlord to be the penalties, interest and attorney’s fees which will be owed
if Tenant does not prevail. Landlord may waive the making of such deposit if it
receives assurances reasonably satisfactory to Landlord that such Taxes,
penalties, interest and attorney’s fees will be paid in the amounts finally
adjudicated as being owed. Tenant hereby indemnifies and holds Landlord harmless
from any and all costs, damages, or expenses (including but not limited to
penalties, interest and attorney’s fees) in connection with any such
proceedings.

8. TENANT’S INSURANCE OBLIGATIONS

a. Tenant shall obtain and maintain, at Tenant’s sole cost and expense, on an
“all risk” and on an occurrence basis, fire and extended coverage insurance
covering the Building and other improvements on the Premises in an amount not
less than the “replacement cost” thereof as such term is defined in the
Replacement Cost Endorsement to be attached thereto, insuring against the perils
of fire, lightning, vandalism, malicious mischief, extended by Special Extended
Coverage Endorsement to insure against loss of rental for a period of
twenty-four (24) months and against all other risks of direct physical loss,
including flood insurance (to the extent that the top of floor elevation of any
Building is located in the 100-year flood zone as designated by the then current
FEMA maps), mold insurance (however Tenant may elect, so long as it maintains a
Trigger Rating [hereinafter defined] to not carry mold insurance), terrorism
insurance (to the extent that such coverage is available on a commercially
reasonable basis and with such limits of coverage as may be necessary in order
to obtain such coverage on a commercially reasonable basis), windstorm
insurance, including coverage for named windstorms and demolition and increased
cost of construction insurance, such coverages and endorsements to be reasonably
satisfactory to Landlord in form and substance. Such insurance shall be procured
from responsible insurance companies which are rated at least “A-XII” by A.M,.
Best or “A” by Standard & Poor’s). Such insurance shall name Landlord as an
additional insured and shall designate any holder of indebtedness secured by a
lien on the Premises as mortgagee and loss payee. Certified certificates of such
insurance, and reasonable evidence of payment of premiums therefor, shall be
delivered to Landlord prior to the Commencement Date. Not less than thirty
(30) days prior to the expiration date of any such policies, certified
certificates of the renewals thereof (and reasonable evidence of the payment of
renewal premiums) shall be delivered to Landlord. Such policies shall further
provide that not less than thirty (30) days written notice shall be given to
Landlord before such policy may be cancelled or changed to reduce insurance
provided thereby.

b. Tenant shall also procure and maintain throughout the Lease Term, and all
extensions thereof, a policy or policies of commercial liability insurance, at
its sole cost and expense, insuring both Landlord and Tenant against all claims,
demands or actions arising out of or in connection with: (i) the Premises;
(ii) the condition of the Building and other improvements located on the Land;
(iii) Tenant’s operations in and maintenance and use of the Premises; and
(iv) Tenant’s contractual liability under this Lease, the limits of such policy
or policies to be in the amount of not less than $6,000,000.00 per occurrence in
respect of bodily injury or property damage, including loss of use thereof. All
such policies shall be procured by Tenant from responsible insurance companies
which are rated at least “A-XII” by A.M,. Best or “A” by Standard & Poor’s).
Certified certificates of insurance, and reasonable evidence of payment of
premiums therefor shall be delivered to Landlord prior to the Commencement Date
of this Lease. Not less than thirty (30) days prior to the expiration date of
any such policies, certified certificates of the renewals thereof (and
reasonable evidence of the payment of renewal premiums) shall be delivered to
Landlord. Such policies shall further provide that not less than thirty
(30) days written notice shall be given to Landlord before such policy may be
cancelled or changed to reduce insurance provided thereby.

c. In the event Tenant fails to obtain any of such coverages and furnish
evidence of same to Landlord prior to the Commencement Date and thereafter at
least thirty (30) days prior to each policy expiration date, Landlord shall be
permitted, but shall not be obligated, to obtain such coverages. Landlord’s
out-of-pocket costs for procuring such insurance shall be deemed to be
Additional Rent owing by Tenant to Landlord and shall be due and payable, on
demand, together with interest thereon at the Default Rate from the date of such
expenditure by Landlord to the date of repayment by Tenant.

d. The term “Trigger Rating” shall mean that Tenant is rated BAA2 by Moody’s
Investor Service, BBB by Standard & Poor’s or the equivalent by another rating
agency of national recognition. So long as Tenant maintains a Trigger Rating the
deductible under the insurance policies maintained by Tenant may be equal to any
amount determined by Tenant not to exceed Two Million Dollars ($2,000,000.00) or
such greater amounts with respect to specified coverage (such as terrorism and
windstorm) as may be required in order for Tenant to obtain such coverage at
commercially reasonable rates. During such times as Tenant does not maintain a
Trigger Rating then the deductible amount under the insurance policies
maintained by Tenant may be equal to any amount determined by Tenant not to
exceed Three Hundred Sixty Thousand and No/100 Dollars ($360,000.00) or such
greater amounts with respect to specified coverage (such as terrorism and
windstorm) as may be required in order for Tenant to obtain such coverage at
commercially reasonable rates.

9. CONSTRUCTION ON THE PREMISES

a. Tenant shall, subject to the provisions hereinafter set forth and at its sole
cost and expense, be permitted to perform all the construction, alterations,
improvements and other work which it desires to perform on the Premises. All
construction, alterations, improvements, or other work done by Tenant shall be
performed in a good and workmanlike manner and in accordance with all applicable
laws, codes, ordinances and restrictive covenants. No construction, alterations,
improvements, or other work performed by Tenant shall (i) materially impair the
useful life or fair market value of the Premises, (ii) cause Tenant to be in
breach of this Lease, (iii) increase the liability of Landlord in any material
respect, (iv) reduce the square footage of any Building or (v) weaken the
structural integrity of any Building. Prior to commencing any such work Tenant
shall obtain all permits, approval and consents required under applicable law or
under any restrictive covenants applicable to the Premises. Tenant shall require
that the general contractor who performs such construction, alterations,
improvements, or other work obtain and furnish to Tenant and Landlord evidence
that such general contractor has commercial general liability insurance with
limits reasonable for the scope of work being preformed and which names Landlord
and Tenant as additional insured.

b. All construction, alterations, improvements, or other work done by Tenant on
or about the Premises, whose costs are projected to be over $1,000,000.00 if
Tenant then has a Trigger Rating and whose costs are projected to be over
$250,000.00 if Tenant does not then have a Trigger Rating, whenever performed,
shall be performed using contractors which have been given Landlord’s prior
written approval and in accordance with plans and specifications which have been
approved by Landlord, in writing, prior to the commencement of any such work.
Landlord will not unreasonably withhold, condition or delay its approval of such
contractors, plans or specifications. In the event Tenant does not then have a
Trigger Rating and the costs are projected to be over $250,000.00 Landlord may
require that Tenant provide Landlord with reasonably satisfactory assurances
that Tenant has the necessary funding to complete the proposed construction,
alterations, improvements, or other work.

c. Within thirty (30) days after the completion of each project involving
construction, alterations, improvements or other work, which requires Landlord’s
approval, Tenant shall deliver to Landlord one set of fully corrected and
documented “as-built” plans and specifications together with a C.A.D. disk of
such “as-built” plans.

d. Landlord shall be permitted, if its desires to do so and at its sole cost and
expense, to observe and inspect all construction, alterations, improvements, or
other work done by Tenant to assure itself that the same is being performed in
accordance with the requirements of all applicable laws, codes, ordinances and
restrictive covenants. Such supervision and inspection, if done, shall be solely
for the benefit of Landlord and Tenant shall not be entitled to rely on same.
Landlord shall not be obligated or required to, but may if it chooses to, inform
Tenant as to its conclusions following any such supervision or inspection, even
if its has concluded that Tenant is in violation of the terms of this Lease.

10. USE; ENVIRONMENTAL; REDELIVERY

a. Tenant shall use the Premises only for lawful uses and in compliance with
Environmental Laws. Tenant will not occupy or use the Premises, or permit any
portion of the Premises to be occupied or used for any use or purpose which is
unlawful, which violates any applicable restrictive covenants or which is in any
manner extra hazardous on account of fire or other hazard. Tenant shall occupy
and use the Premises in a manner which complies with all applicable restrictive
covenants, easements and other encumbrances of record with affect the Premises
as of the date of this Lease and which are hereinafter made applicable to the
Premises by any governmental authority or by any private party with the consent
of Landlord and Tenant.

b. At the expiration or earlier termination of this Lease, Tenant shall deliver
possession of the Premises to Landlord with all improvements located thereon
(except as otherwise herein provided) in good repair and condition, reasonable
wear and tear excepted, and shall deliver to Landlord all keys to the Building.
The phrase “reasonable wear and tear excepted” is not intended to eliminate or
reduce Tenant’s obligation to deliver the Premises to Landlord in good repair
and condition upon the expiration or earlier termination of the Lease, but is
intended to clarify that Tenant is not required to replace any aging
improvements with new improvements, so long as such aging improvements are
functioning and operable and Tenant would not have then replaced such aging
improvements with new improvements in the ordinary course of its business if it
was continuing its business operations at the Premises. The cost and expense of
any repairs necessary to restore the condition of the Premises to said condition
in which they are to be delivered to Landlord shall be borne by Tenant. All
alterations, additions or improvements (whether temporary or permanent in
character) made by Tenant in or upon the Premises shall, unless agreement to the
contrary is reached by Landlord and Tenant and documented in a writing signed by
both, be Landlord’s property on termination of this Lease, and shall remain on
the Premises without compensation to Tenant. So long as no Event of Default then
exists, all furniture, trade fixtures and equipment installed by Tenant, other
than such fixtures and equipment which are not specific to the Tenant’s business
operations and which are necessary for the operation of the improvements on the
Premises, may be removed by Tenant at the termination of this Lease if Tenant so
elects, and shall (with respect to all furniture, movable trade fixtures and
equipment) be so removed if required by Landlord, or if not so removed shall, at
the option of Landlord, become the property of Landlord.

c. Tenant will give prompt written notices to Landlord following Tenant’s
discovery of: (i) the existence of any proceeding or inquiry by any governmental
or non-governmental entity with respect to the presence of any Hazardous
Substances on, under, from or about the Premises; (ii) the migration thereof
from or to other property; (iii) the disposal, storage or treatment of any
Hazardous Substances except in De Minimis Amounts; (iv) all claims made or
threatened by any third party against Landlord, Tenant or the Premises or any
other owner or operator relating to any loss or injury resulting from any
Hazardous Substances; and (v) the existence of any occurrence or condition on
any real property adjoining or in the vicinity of the Premises that could cause
the Premises or any part thereof to be subject to any investigation or cleanup
pursuant to any Environmental Laws.

d. If any remedial work (“Remedial Work”) is required under applicable
Environmental Laws or by court order, regardless of whether the need for such
Remedial Work is the result of Hazardous Substances which exist on the Premises
as of the date of this Lease or as a result of Hazardous Substances which come
onto the Premises during the Lease Term (whether or not caused by Tenant),
Tenant shall commence, within thirty (30) days after written demand by Landlord
for performance thereof (or such shorter period of time as may be required under
any Environmental Laws or by court order) such Remedial Work, and Tenant shall
thereafter diligently prosecute to completion all such Remedial Work. All
Remedial Work shall be performed by contractors approved in advance by Landlord,
and under the supervision of a consulting engineer approved by Landlord. Such
approvals shall not be unreasonably withheld, conditioned or delayed. Landlord
shall be provided a copy of all environmental reports prepared after discovery
of the reasonable necessity to perform Remedial Work promptly following receipt
thereof by Tenant, and Landlord shall be furnished copies of all correspondence
with any governmental entity regarding the Hazardous Substances and the Remedial
Work. All costs and expenses of such Remedial Work shall be paid by Tenant,
including Landlord’s reasonable costs incurred in connection with monitoring or
review of such Remedial Work. In the event Tenant shall fail to timely commence,
or cause to be commenced, or fail to diligently prosecute to completion, such
Remedial Work, Landlord may, but shall not be required to, cause such Remedial
Work to be performed, and all costs and expenses thereof, or incurred in
connection therewith, shall become Additional Rent owed by Tenant to Landlord.

11. ASSIGNMENT AND SUBLETTING

a. Except as specifically hereinafter permitted, Tenant shall not, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed, (i) assign or in any manner transfer the
entirety of this Lease or any estate or interest therein, or (ii) permit any
assignment of this Lease or any estate or interest therein by operation of law;
and any such acts without Landlord’s prior written consent shall be void and of
no effect. Notwithstanding the foregoing, Landlord agrees, provided no Event of
Default then exists and provided Landlord is given ten (10) days prior written
notice and within thirty (30) days after the same is signed receives from Tenant
an executed copy of the assignment instrument, that Tenant shall be permitted to
assign this Lease to an Affiliate.

b. Provided no Event of Default then exists, Tenant shall also be permitted to
sublease space in the Building to any Affiliate without Landlord’s prior written
consent and to a non-Affiliate with Landlord’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed), provided
that (i) Tenant configures the subleased space and all required corridors, fire
exits, and the like to conform with all applicable, laws, ordinances, codes and
restrictive covenants, (ii) a copy of such sublease, containing an express
covenant that it is subject to this Lease and that such subtenant will not
violate any of the terms, covenants and conditions of this Lease, is sent to
Landlord within thirty (30) days following its execution, (iii) copies of all
amendments and modifications of such sublease are sent to Landlord within thirty
(30) days following their execution and (iv) no such sublease is for a term
which extends beyond the day preceding the last day of the Lease Term.

c. Consent by Landlord to one or more assignments shall not operate as a waiver
of Landlord’s rights as to any subsequent assignments. Notwithstanding any
assignment or subletting, including those made to Affiliates and those made
without the necessity for obtaining Landlord’s prior consent, Tenant shall at
all times remain fully responsible and liable for the payment of the Rent herein
specified and for compliance with all of Tenant’s other obligations under this
Lease. Upon the occurrence of an Event of Default (hereinafter defined),
Landlord may, at its option, collect directly from any assignee or sublessee all
rents becoming due to Tenant under such assignment or sublease and apply such
rent against any Rent due to Landlord by Tenant hereunder. Tenant hereby
authorizes and directs any such assignee or sublessee to make such payments of
rent directly to Landlord upon receipt of notice to do so from Landlord. No
direct collection by Landlord from any such assignee or sublessee shall be
construed to constitute a novation or a release of Tenant from the obligation to
pay the Rent or from further performance of their obligations hereunder. Receipt
by Landlord of rent from any assignee of the Premises shall not be deemed a
waiver of the covenant in this Lease contained against assignment. The receipt
by Landlord of rent from any such assignee or sublessee shall be a full and
complete release, discharge, and acquittance to such assignee or sublessee to
the extent of any such amount of rent so paid to Landlord. Tenant shall not
mortgage, pledge or otherwise encumber its interest in this Lease or in the
Premises.

d. If Tenant requests Landlord’s consent to an assignment of this Lease, it
shall submit to Landlord, in writing, the name of the proposed assignee and the
nature and character of the business of the proposed assignee, the particulars
of the proposed assignment, including without limitation, evidence reasonably
satisfactory to Landlord that the proposed assignee is financially responsible.
Landlord shall have the option (to be exercised within thirty (30) days from
submission of Tenant’s written request) to approve or disapprove such
assignment; however, if Landlord disapproves such assignment it shall state its
reasons for such disapproval.

e. If Tenant, as a debtor in possession, or if a trustee for the estate in
bankruptcy of Tenant (the “Trustee”), assumes this Lease and proposes to assign
this Lease or sublease the Premises (or any portion thereof), pursuant to the
provisions of the Bankruptcy Code, to any person, partnership, corporation, or
other entity which shall have made or seeks to make an offer to accept an
assignment of this Lease or a sublease of the Premises on terms acceptable to
Tenant or the Trustee, as the case may be, then Tenant or the Trustee, as the
case may be shall give Landlord written notice immediately after receipt of any
such offer to accept an assignment of this Lease or a sublease of the Premises
(and in any event no later than ten (10) days prior to the date that Tenant or
the Trustee, as the case may be, shall make application to the court of
competent jurisdiction for authority and approval to enter into such assignment
or sublease), which notice shall set forth (i) the name and address of the party
to whom Tenant or the Trustee, as the case may be, proposes that this Lease be
assigned or the Premises be subleased, (ii) all of the terms and conditions of
such party’s offer, (iii) terms and conditions upon which Tenant or the Trustee,
as the case may be, intends to cure any existing defaults hereunder as well as
satisfactory evidence of such party’s financial ability so to cure, and
(iv) adequate assurances of the future performance of such party under this
Lease. Landlord shall, upon receipt of such notice, have the prior right and
option, to be exercised by notice to Tenant or the Trustee, as the case may be,
given at any time prior to the effective date of such proposed assignment or
sublease, to accept an assignment of this Lease or a sublease of the Premises by
any other assignee or subtenant acceptable to Landlord, upon the same terms and
conditions and for the same consideration, if any, as the offer made by the
party to whom Tenant or the Trustee, as the case may be, proposes that this
Lease be assigned or the Premises be subleased, less any brokerage commissions
which may be payable out of the consideration to be paid by such person for the
assignment of this Lease.

Notwithstanding the foregoing provision for notice not later than ten (10) days
prior to the date Tenant or the Trustee, as the case may be, shall make
application to a court of competent jurisdiction for authority and approval to
enter into such assignment or sublease, nothing contained herein shall be deemed
to be a waiver or extension by Landlord or any of the requirements of Section
365(d) of the Bankruptcy Code. If the rent rate agreed upon between Tenant or
the Trustee, as the case may be, and the party to whom Tenant or the Trustee, as
the case may be, proposes that this Lease be assigned or the Premises be
subleased under any proposed sublease of the Premises (or any part thereof) is
greater than the rent provided in this Lease for that portion of the Premises
that is subject to such proposed sublease or assignment, or if any consideration
shall be received by Tenant or the Trustee, as the case may be, in connection
with any such proposed assignment or sublease, then all such excess rent or such
consideration, and any and all other monies or other considerations payable or
otherwise to be delivered in connection with such proposed assignment or
sublease, shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord, and shall not constitute property of Tenant, the
Trustee, or the estate of Tenant, as the case may be, within the meaning of the
Bankruptcy Code. Any and all monies or other considerations constituting
Landlord’s property under the preceding sentence not paid or delivered to
Landlord shall be held in trust for the sole benefit of Landlord and shall be
promptly paid to or turned over to Landlord. Any person or entity to which this
Lease is assigned pursuant to the provisions of the Bankruptcy Code shall be
deemed, without further act or deed, to have assumed all of the obligations
arising under this Lease and each of the conditions and provisions hereof on and
after the date of such assignment. Any such assignee shall, upon the request of
Landlord, forthwith execute and deliver to Landlord an instrument, in form and
substance acceptable to Landlord, confirming such assumption.

In connection with any proposed assignment of this Lease or sublease of the
Premises, Tenant or the Trustee, as the case may be, pursuant to provisions of
the Bankruptcy Code, shall provide adequate assurance of future performance
under this Lease by the party to whom Tenant or the trustee, as the case may be,
proposes that this Lease be assigned or the Premises be subleased, which
adequate assurance shall include, at a minimum, delivery by each party to
Landlord of (i) a security deposit in the amount equal to at least three times
the amount per month payable as Base Rent, (ii) disclosure of the source of rent
and other charges to be paid in consideration for the assignment or sublease and
under this Lease, (iii) an audited financial statement, dated no more than six
(6) months prior to the effective date of such proposed assignment or sublease,
which financial statement shall disclose the net worth of the party to whom
Tenant or the Trustee, as the case may be, proposes that this Lease be assigned
or the Premises be subleased as being equal to at least twelve (12) times the
amount per month payable as Base Rent, or a guaranty of such party’s obligations
under the assignment of this Lease, in form and substance acceptable to
Landlord, executed by a guarantor which has a net worth, as substantiated by an
audited financial statement, meeting the requirements described above in this
clause, and (iv) the grant of a security interest in favor of Landlord in all
furniture, fixtures, and other personal property to be used by such party on the
Premises.

Nothing contained in this Section 12(e) shall be deemed a waiver of Landlord’s
other rights or remedies under this Lease in the event of any Event of Default
by Tenant, and the acceptance by Landlord of any assignee or subtenant of Tenant
hereunder shall not constitute a waiver of Landlord’s right to exercise any
remedy hereunder for any Event of Default by Tenant, the Trustee, or any
assignee or subtenant. This Section 12(e) shall only govern the terms and
conditions of any assumption by Tenant (as a debtor in possession) or the
Trustee, and any assignment or sublease pursuant to such assumption, in the
event of a proceeding under the Bankruptcy Code and shall not apply to any
assignment or sublease other than pursuant to the provisions of the Bankruptcy
code. The requirements set forth in this Section 12(e) for the assumption and
any assignment or sublease in a proceeding under the Bankruptcy Code are
intended by Landlord and Tenant to define the minimum acceptable requirements
for any assumption of this Lease and any subsequent assignment or sublease and
shall not constitute a waiver of, or in any way limit, Landlord’s rights to
petition a court of competent jurisdiction in a proceeding under the Bankruptcy
Code for relief and protection in addition to that set forth herein.

f. Landlord shall have the right to transfer, assign and convey, in whole or in
part, the Building and any and all of its rights under this Lease, and in the
event Landlord assigns its rights under this Lease, Landlord shall thereby be
released from any further obligations hereunder, and Tenant agrees to look
solely to such successor in interest of the Landlord for performance of such
obligations.

12. INDEMNITY

a. Landlord shall not be liable to Tenant for (i) any injury to person (except
in the event of gross negligence or willful misconduct of Landlord, or its duly
authorized agents or employees) or damage to property due to the Building, any
other improvements on the Premises or any part thereof becoming out of repair or
by defect in or failure of pipes or wiring, the failure of the roof, foundation
or other structural components, by the backing up of drains, by the bursting or
leaking of pipes, faucets and plumbing fixtures, by gas, water, steam,
electricity or oil leaking, escaping or flowing into the Building or other
improvements on onto other parts of the Premises, or by any other cause
whatsoever or (ii) any loss, damage, or injury that may be occasioned by or
through the acts or omissions of any persons whatsoever, or (iii) for any loss
or damage to any property or person occasioned by theft, fire, act of God,
public enemy, injunction, riot, insurrection, war, court order, requisition or
order of governmental authority, or any other matter. Tenant agrees that all
personal property owned by or placed on the Premises by Tenant shall be at the
risk of Tenant only, and that Landlord shall not be liable for any damage
thereto or theft thereof.

b. TENANT HEREBY AGREES TO INDEMNIFY AND HOLD AND SAVE LANDLORD WHOLE AND
HARMLESS OF, FROM AND AGAINST (I) ALL FINES, SUITS, LOSSES, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES), LIABILITIES,
CLAIMS, DEMANDS, ACTIONS AND JUDGMENTS OF EVERY KIND AND CHARACTER BY REASON OF
ANY BREACH, VIOLATION OR NON-PERFORMANCE OF ANY TERM, PROVISION, COVENANT,
AGREEMENT OR CONDITION ON THE PART OF TENANT HEREUNDER, (II) ALL FINES, SUITS,
CLAIMS, DEMANDS, ACTIONS, DAMAGES, LOSSES, COSTS, EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES), LIABILITIES, AND JUDGMENTS SUFFERED BY,
RECOVERED FROM OR ASSERTED AGAINST LANDLORD ON ACCOUNT OF INJURY OR DAMAGE TO
PERSON OR PROPERTY TO THE EXTENT THAT ANY SUCH DAMAGE OR INJURY MAY HAVE
OCCURRED ON THE PREMISES OR BE INCIDENT TO, ARISE OUT OF, OR BE CAUSED, EITHER
PROXIMATELY OR REMOTELY, WHOLLY OR IN PART, BY ANY ACT, OMISSION, NEGLIGENCE OR
MISCONDUCT ON THE PART OF TENANT OR ANY OF TENANT PARTIES OR WHEN ANY SUCH
INJURY OR DAMAGE IS THE RESULT OF THE VIOLATION BY TENANT, OR ANY OF THE TENANT
PARTIES OF ANY LAW, ORDINANCE OR GOVERNMENTAL ORDER OF ANY KIND OR WHEN ANY SUCH
INJURY OR DAMAGE MAY IN ANY OTHER WAY ARISE FROM OR OUT OF THE OCCUPANCY OR USE
BY TENANT OR ANY OF THE TENANT PARTIES OF THE PREMISES, (III) ALL FINES, SUITS,
LOSSES, COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES), LIABILITIES, CLAIMS, DEMANDS, ACTIONS, DAMAGES AND JUDGMENTS SUFFERED BY,
RECOVERED FROM OR ASSERTED AGAINST LANDLORD BY ANY OF THE TENANT PARTIES EVEN IF
FROM LANDLORD’S NEGLIGENCE, (IV) ALL FINES, SUITS, LOSSES, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES), LIABILITIES,
CLAIMS, DEMANDS, ACTIONS AND JUDGMENTS OF EVERY KIND AND CHARACTER BY REASON OF
TENANT’S FAILURE TO COMPLY WITH THE TERMS OF THE ABATEMENT AGREEMENT AND (V) ALL
FINES, SUITS, CLAIMS, DEMANDS, ACTIONS, DAMAGES, LOSSES, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES), LIABILITIES, AND
JUDGMENTS SUFFERED BY, RECOVERED FROM OR ASSERTED AGAINST LANDLORD ON ACCOUNT OF
RELEASES OF HAZARDOUS SUBSTANCES OR THE PREMISES BEING IN VIOLATION OF
ENVIRONMENTAL LAWS, INCLUDING BUT NOT LIMITED TO ALL CONDITIONS EXISTING AS OF
THE DATE OF THIS LEASE AND SPECIFICALLY INCLUDING THOSE MATTERS IDENTIFIED IN
THAT CERTAIN REPORT FROM CONESTOGA-ROVERS & ASSOCIATIONS DATED FEBRUARY 15, 2007
AND IDENTIFIED BY REFERENCE NO. 047245, AND INCLUDING ALL COSTS NECESSARY FOR
LANDLORD OR TENANT TO DEFEND ANY CLAIM, DEMAND OR ACTION. SUCH INDEMNIFICATION
OF LANDLORD BY TENANT SHALL BE EFFECTIVE UNLESS SUCH DAMAGE TO PROPERTY OR
INJURY TO PERSON RESULTS FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LANDLORD OR ANY OF ITS DULY AUTHORIZED AGENTS OR EMPLOYEES.

c. Tenant covenants and agrees that in case Landlord shall be made a party to
any litigation with respect to which Tenant has agreed to indemnify Landlord
hereunder or relating to this Lease or to the Premises, then Tenant shall and
will pay all costs and expenses, as the same are incurred, including reasonable
attorneys’ fees and court costs, incurred by or imposed upon Landlord by virtue
of any such litigation. Landlord’s costs and expenses in such regard shall be
Additional Rent owing by Tenant to Landlord and shall be due and payable, on
demand, together with interest thereon at the Default Rate from the date of each
such expenditure by Landlord to the date of repayment by Tenant.

13. SUBORDINATION

a. In the event that Landlord determines that it desires to mortgage all or any
part of the Premises or that it desires to sell and ground lease all or any part
of the Land, or both, then Tenant shall, subject to the condition hereinafter
set forth, within ten (10) days after being requested by Landlord to do so,
execute, acknowledge and deliver to Landlord any and all instruments and
certificates that in the judgment of Landlord may be necessary or proper to
subordinate this Lease to the lien of such mortgage, to such ground lease or
both. As a condition to Tenant’s obligation to subordinate this Lease, Landlord
shall obtain, from such mortgagee or ground lessor a Subordination,
Non-Disturbance and Attornment Agreement (an “SNDA”) substantially in the form
attached hereto as Exhibit “B” and made a part hereof. Tenant agrees that it
will permit such mortgagee or ground lessor to make reasonable changes to the
SNDA so long as Tenant is assured of non-disturbance in the absence of any Event
of Default. Tenant agrees that it will, within five (5) days after receipt of
same, execute and return the SNDA to Landlord.

b. This Lease and all rights of Tenant hereunder are further subject and
subordinate to (i) all applicable ordinances, laws, and regulations relating to
easements, franchises and other interests or rights upon, across or appurtenant
to the Premises, (ii) all utility easements and agreements, and (iii) all
restrictive covenants applicable to the Premises.

14. INSPECTION

Landlord, its partners, employees, agents, and representatives shall have the
right to enter into and upon any and all parts of Premises, at all reasonable
hours and upon reasonable prior written notice to Tenant, (i) inspect same for
the purposes of satisfying itself of Tenant’s compliance with the terms of this
Lease, (ii) to perform maintenance, repairs or replacements should Landlord
elect to do so, but without implying that Landlord has any obligation to do so,
which it expressly does not, (iii) to show the Premises to prospective
purchasers or lenders and (iv) to show the Premises to prospective tenants,
during the last twelve months of the Lease Term, as the same may have been
extended; and Tenant shall not be entitled to any abatement or reduction of rent
by reason thereof, nor shall such be deemed to be an actual or constructive
eviction.

15. CONDEMNATION

a. If the whole or such a functionally substantial part of the Premises (meaning
that at least twenty-five percent (25%) of the Rentable Area is taken) should be
taken for any public or quasi-public use under governmental law, ordinance or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof and the taking would substantially prevent the use of the Premises for
the purposes contemplated by the Permitted Use, then either Landlord or Tenant
shall be permitted, upon written notice given at least thirty (30) days prior to
the physical taking, to terminate this Lease and the rent shall be abated during
the unexpired portion of this Lease, effective when the physical taking of said
Premises shall occur.

b. If less than the whole or a functionally substantial part of the Premises
shall be taken for any public or quasi-public use under any governmental law,
ordinance or by right of eminent domain, or by private purchase in lieu thereof,
this Lease shall not terminate and no Rent payable hereunder during the
unexpired portion of this Lease shall be reduced or abated in any manner.

c. In the event of any such taking or private purchase in lieu thereof, Landlord
shall be entitled to receive and retain the entirety of the award applicable to
the fee interest in the Premises and to the Building and other improvements
located thereon. Tenant shall be permitted to seek a separate award for its
business interruption, moving expenses, condemned fixtures and personal
property.

16. FIRE OR OTHER CASUALTY

If the Building or any other improvements on the Premises should be damaged or
destroyed by fire, tornado, earthquake or other casualty, Tenant shall give
immediate written notice thereof to Landlord and Tenant shall, except as
hereinafter provided, at Tenant’s sole cost and expense (but with the use of all
available insurance proceeds, if any), proceed with reasonable diligence to
rebuild and repair such improvements to substantially the condition in which
they existed prior to such damage or destruction, with such reasonable changes
as may be agreed to between Landlord and Tenant. Landlord shall not be obligated
to agree to any changes which will, in its sole and absolute discretion, reduce
the value of the Premises. The Rent payable hereunder, except to the extent
covered by loss of rental insurance actually paid to Landlord, shall in no event
abate by reason of damage or destruction. The proceeds of all insurance shall be
made available to Tenant for its use in satisfying its rebuilding obligations
under this Lease; however if the proceeds exceed (i) $250,000.00 and Tenant does
not then have a Trigger Rating or (ii) $1,000,000.00 and Tenant then has a
Trigger Rating, then such proceeds shall be paid to an insurance trustee
reasonably acceptable to Landlord and Tenant and such insurance trustee shall
disburse such proceeds to Tenant pursuant to the terms of a disbursement
agreement which permits Tenant to obtain disbursements on a monthly basis as
progress payments for the costs of such rebuilding.

17. HOLDING OVER

Should Tenant, or any of its successors in interest, hold over the Premises, or
any part thereof, after the expiration of the Lease Term, unless otherwise
agreed in writing by Landlord, such holding over shall constitute and be
construed as a tenancy at will only, at a daily rental equal to one and one-half
(11/2) times the Rent payable for the last month of the Lease Term, prorated on
a daily basis. The inclusion of the preceding sentence shall not be construed as
Landlord’s consent for Tenant to hold over.

18. USE OF ROOF

a. Subject to the terms and conditions hereinafter set forth, Landlord grants
Tenant the right to install, at Tenant’s sole cost and expense, such antennae,
satellite and communication dishes and associated equipment (the “Antenna
Equipment”) on the roof of the Building as may be permitted by applicable law
and restrictive covenants.

b. Tenant shall obtain all necessary municipal, state, and federal permits and
authorizations, and all deed restriction consents, required to install, maintain
and operate the Antenna Equipment and pay any charges levied by government
agencies associated therewith. Landlord agrees to fully cooperate with Tenant in
obtaining all such permits and authorizations, at no cost or expense to
Landlord.

c. At the conclusion of the Lease Term, as the same may have been extended,
Tenant shall pay the costs and expenses of removing the Antenna Equipment and
for repairing the roof of the Building to substantially as good a condition as
existed prior to the installation of the Antenna Equipment, except for ordinary
wear and tear.

19. EVENTS OF DEFAULT

The following events shall be deemed to be Events of Default (herein so called)
by Tenant under this Lease:

a. Tenant shall fail to pay when due any Rent; however Landlord agrees to give
Tenant written notice and five (5) days to cure such failure; provided, however,
that Landlord shall not be obligated to give more than two (2) such notices in
any twelve-month period, and any failure to pay when due after two (2) such
notices in any twelve-month period shall immediately, without the requirement
for the giving of any notice, constitute an Event of Default hereunder.

b. Tenant shall fail to comply with or observe any other term, covenant or
provision of this Lease and such failure shall continue for thirty (30) days
after written notice to Tenant of such failure; provided, however, if such
failure is not reasonably susceptible to cure within thirty (30) days then the
failure to do so shall not constitute an Event of Default provided Tenant
commences to cure such failure within such thirty (30) day period and thereafter
prosecutes such cure to completion with reasonable diligence. Notwithstanding
the foregoing, Landlord shall not be obligated to give Tenant any written notice
and opportunity to cure in the event that Tenant fails to materially comply with
its obligations under Section 8 of this Lease.

c. Tenant shall file a petition under any section or chapter of the Federal
Bankruptcy Code or any successor statute or any present or future comparable
state law (herein collectively the "Bankruptcy Code”); or Tenant shall have
entered against it an order for relief in any proceedings filed against Tenant
under any section or chapter of the Bankruptcy Code; or a petition proposing the
entry of an order for relief as against Tenant under any section or chapter of
the Bankruptcy Code shall be filed in any court and such petition shall not be
discharged or denied within ninety (90) days after the filing thereof.

d. Tenant shall make a transfer in fraud of creditors, shall make an assignment
for the benefit of creditors, shall generally not pay its debts as they become
due, or shall admit in writing its inability to pay its debts as they become
due.

e. A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant in any proceeding brought against Tenant and shall not be
discharged within ninety (90) days after such appointment, or Tenant shall
consent to or acquiesce in such appointment.

20. REMEDIES

Upon the occurrence of any Event of Default specified in this Lease, in addition
to any other remedies available at law, Landlord shall have the option to pursue
any one or more of the following remedies without any additional notice or
demand whatsoever:

a. Terminate this Lease in which event Tenant shall immediately surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
Rent, enter upon and take possession and expel or remove Tenant and any other
person who may be occupying said Premises or any part thereof, without being
liable for prosecution or any claim for damages therefor; and Tenant agrees to
pay to Landlord on demand the amount of all loss and damage which Landlord may
suffer by reason of such termination, whether through inability to relet the
Premises on satisfactory terms or otherwise, including the present value of all
Rent and other charges for the remainder of the Lease Term, as the same may then
have been extended. The present value of the Rent shall be determined by using a
discount factor equal to the discount rate in effect at the Federal Reserve Bank
of Dallas on the date on which the Event of Default occurred.

b. Enter upon and take possession of the Premises, without terminating this
Lease, and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
for damages thereof, and if Landlord so elects, relet the Premises on such terms
as Landlord shall deem advisable and receive the rent therefor; and Tenant
agrees to pay to Landlord on demand any deficiency that may arise by reason of
such reletting for the remainder of the Lease Term.

c. Enter upon the Premises, without terminating this Lease, and without being
liable for prosecution or any claim for damages therefor, and do whatever Tenant
is obligated to do under the terms of this Lease; and Tenant agrees to reimburse
Landlord on demand for any expenses which Landlord may incur in thus effecting
compliance with Tenant’s obligations under this Lease, and Tenant further agrees
that Landlord shall not be liable for any damages resulting to the Tenant from
such action.

No re-entry or taking possession of the Premises by Landlord shall be construed
as an election on its part to terminate this Lease, unless a written notice of
such intention is given to Tenant. Notwithstanding any such reletting or
re-entry or taking possession, Landlord may at any time thereafter, and prior to
the curing of any such Event of Default by Tenant, elect to terminate this Lease
for a previous Event of Default. Landlord may change the door locks to the
Building, lock off access to the Premises, or both, and shall not be obligated
to provide Tenant a key or access to the Building or Premises unless and until
Tenant cures all Events of Default. Tenant waives any and all duties and/or
liabilities imposed upon Landlord by the Texas Property Code. Pursuit of any of
the foregoing remedies shall not preclude pursuit of any of the other remedies
herein provided or any other remedies provided by law, nor shall pursuit of any
remedy herein provided constitute a forfeiture or waiver of any rent due to
Landlord hereunder or of any damages accruing to Landlord by reason of the
violation of any of the terms, provisions and covenants herein contained.
Landlord’s acceptance of rent following an Event of Default hereunder shall not
be construed as Landlord’s waiver of such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms, provisions, and
covenants herein contained shall be deemed to constitute, or be construed as, a
waiver of any other violation or Event of Default. The loss or damage that
Landlord may suffer by reason of termination of this Lease or the deficiency
from any reletting as provided for above shall include, without limitation, the
expense of repossession (including attorneys’ fees), any repairs or remodeling
undertaken by Landlord following possession, expenses of removal and storage of
personal property, if any, and any brokerage fee incurred in connection with any
such reletting. Should Landlord at any time terminate this Lease for any Event
of Default, in addition to any other remedy Landlord may have, Landlord may
recover from Tenant all damages Landlord may incur by reason of such Event of
Default, including the cost of recovering the Premises and the present value of
all Rent and other charges for the remainder of the Lease Term.

21. SURRENDER OF PREMISES

No act or thing done by Landlord or its agents during the term hereby granted
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept a surrender of the Premises shall be valid unless it is made in
writing and signed by Landlord.

22. ATTORNEYS’ FEES

In case it should be necessary for either party to bring any action under this
Lease for the enforcement of any of such party’s rights hereunder, then in each
and any such case such party shall, if it prevails in such action, be entitled
to recover its reasonable attorneys’ fees, court costs and expenses of
litigation. Any and all such attorneys’ fees, costs and expenses incurred by
Landlord are deemed to constitute amounts in default which must be paid by
Tenant in order to cure default at the time of assumption as required by Section
365(b) of the Bankruptcy Code.

23. MECHANICS’ LIENS

Tenant will not permit any mechanic’s or materialman’s lien or liens to be
placed upon the Premises or the Building or other improvements thereon during
the Lease Term, as the same may be extended, caused by or resulting from any
work performed, materials furnished or obligation incurred by or at the request
of Tenant, and in the case of the filing of any such lien, Tenant will promptly
pay same or cause such lien to be bonded with Bond to Indemnify Against Lien in
accordance with the provisions of Subchapter H of Chapter 53 of the Texas
Property Code, as the same may be amended from time to time. If default in
payment or bonding thereof shall continue for thirty (30) days after written
notice thereof from Landlord to Tenant, Landlord shall have the right and
privilege at Landlord’s f of paying the same or any portion thereof without
inquiry as to the validity thereof, and any amounts so paid, including expenses
and interest, shall be deemed to be Additional Rent owing by Tenant to Landlord
and shall be due and payable, on demand, together with interest thereon at the
Default Rate from the date of such expenditure by Landlord to the date of
repayment by Tenant.

24. WAIVER OF SUBROGATION

Each party hereto hereby waives any and every claim which arises or may arise in
its favor and against the other party hereto, or any claiming through or under
them, by way of subrogation or otherwise, during the lease term , as the same
may be extended, for any and all loss of, or damage to, any of its property
(whether or not such loss or damage is caused by the fault or negligence of the
other party or anyone for whom such other party may be responsible), which loss
or damage is covered by valid and collectible fire and extended coverage
insurance policies, to the extent that such loss or damage is recovered under
such insurance policies. Such waivers shall be in addition to, and not in
limitation or derogation of, any other waiver or release contained in this Lease
with respect to any loss or damage to property of the parties hereto. Inasmuch
as the above mutual waivers will preclude the assignment of any aforesaid claim
by way of subrogation (or otherwise) to an insurance company (or any other
person), each party hereto hereby agrees immediately to give to each insurance
company which has issued to it policies of fire and extended coverage insurance
written notice of the terms of such mutual waivers, and to have such insurance
policies properly endorsed, if necessary, and only to the extent such
endorsement is available on a commercially reasonable basis, to prevent the
invalidation of such insurance coverage by reason of such waivers.

25. SIGNAGE

a. Tenant shall be permitted, at its sole cost and expense, to install such
signage on the Premises as Tenant desires to install provided that all permits,
licenses, certificates, consents and approvals which may be required under
applicable law or under restrictive covenants applicable to the Premises.

b. At the end of the Lease Term, as the same may be extended, Tenant shall, at
its sole cost and expense, remove all such signs from the Premises and restore
the Premises (including all coloration differences which may be evident on the
Building) so as to remove, in a good and workmanlike manner, all evidence that
such signage had been installed.

26. BROKERAGE

a. Tenant warrants that it has had no dealings with any broker or agent in
connection with the negotiation or execution of this Lease other than CB Richard
Ellis, Inc. (“Tenant’s Broker”). Tenant has agreed, pursuant to a separate
agreement, to pay the commission due to Tenant’s Broker. Landlord shall not be
obligated to pay any commission to Tenant’s Broker with respect to this Lease,
any extension of the Lease Term or with respect to any other sale or lease
transaction entered into between Landlord and Tenant. Tenant agrees to indemnify
Landlord against all costs, expenses, attorneys’ fees or other liability for
commissions or other compensation or charges claimed by any broker or agent,
other than Tenant’s Broker with respect to this Lease’s primary Lease Term only,
claiming the same by, through or under Tenant.

b. Landlord represents and warrants that it has not dealt with any broker or
agent, other than Tenant’s broker, in connection with this Lease, and agrees to
indemnify and hold Tenant harmless of and from any breach by Landlord of the
foregoing representation and warranty.

27. ESTOPPEL CERTIFICATES

Tenant agrees to furnish from time to time when requested by Landlord, the
holder of any deed of trust or mortgage or the lessor under any ground lease
covering all or any part of the Premises, a certificate signed by Tenant
confirming and containing any such reasonably factual certifications and
representations deemed appropriate by Landlord, the holder of any deed of trust
or mortgage or the lessor under any ground lease covering all or any part of the
Premises, and Tenant shall, within ten (10) days following receipt of said
proposed certificate from Landlord, return a fully executed copy of said
certificate to Landlord. In the event Tenant shall fail to return a fully
executed copy of such certificate to Landlord within the foregoing ten-day
period, then Tenant shall be deemed to have approved and confirmed all of the
terms, certifications and representations contained in such certificate.

28. NOTICES

Each provision of this Lease, or of any applicable governmental laws,
ordinances, regulations, and other requirements with reference to the sending,
mailing or delivery of any notice, or with reference to the making of any
payment by Tenant to Landlord, shall be deemed to be complied with when and if
the following steps are taken:

a. All Rent and other payments required to be made by Tenant to Landlord
hereunder shall be payable to Landlord at the address set forth in the Basic
Lease Information or at such other address as Landlord may specify from time to
time by at least thirty (30) days prior written notice delivered in accordance
herewith.

b. Any notice or document required to be delivered hereunder shall be deemed to
be delivered if actually received or, if sooner and whether or not actually
received, upon deposit in the United States mail, postage prepaid, certified or
registered mail (with or without return receipt requested) addressed to the
intended recipient at the appropriate address set forth in the Basic Lease
Information or at such other address as the applicable party has specified by at
least thirty (30) days prior written notice delivered to the other party hereto
in accordance herewith.

29. SEVERABILITY

If any clause or provision of this Lease is illegal, invalid or unenforceable
under present or future laws effective during the Lease Term, as the same may be
extended, then and in that event, it is the intention of the parties hereto that
the remainder of this Lease shall not be affected thereby and it is also the
intention of the parties to this Lease that in lieu of each clause or provision
of this Lease that is illegal, invalid or unenforceable, there be automatically
added as a part of this Lease a clause or provision as similar to such illegal,
invalid or unenforceable clause or provision as may be possible and be legal,
valid and enforceable.

30. AMENDMENTS; BINDING EFFECT

This Lease may not be altered, changed or amended, except by instrument in
writing signed by both parties hereto. No provision of this Lease shall be
deemed to have been waived by Landlord unless such waiver be in writing signed
by Landlord and addressed to Tenant, nor shall any custom or practice which may
evolve between the parties in the administration of the terms hereof be
construed to waive or lessen the right of Landlord to insist upon the
performance by Tenant in strict accordance with the terms hereof. The terms and
conditions contained in this Lease shall apply to, inure to the benefit of, and
be binding upon the parties hereto, and upon their respective successors in
interest, legal representatives and permitted assigns, except as otherwise
herein expressly provided.

31. QUIET ENJOYMENT

Provided Tenant has performed all of the terms and conditions of this Lease,
including the payment of Rent, to be performed by Tenant, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Lease Term, without hindrance
from Landlord, or any person or entity claiming by, through or under Landlord,
subject to the terms and conditions of this Lease.

32. GENDER

Words of any gender used in this Lease shall be held and construed to include
any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.

33. JOINT AND SEVERAL LIABILITY

If there is a guarantor of Tenant’s obligations hereunder, the obligations
hereunder imposed upon Tenant shall be the joint and several obligations of
Tenant and such guarantor and Landlord need not first proceed against Tenant
before proceeding against such guarantor nor shall any such guarantor be
released from its guaranty for any reason whatsoever, including without
limitation, in case of any amendments hereto, waivers hereof or failure to give
such guarantor any notices hereunder.

34. PERSONAL LIABILITY

Notwithstanding anything to the contrary contained in this Lease, Tenant agrees
(i) that Tenant will look solely to the estate and interest of Landlord in the
Premises for collection of any judgment or other judicial process requiring
payment of money by Landlord for any default or breach by Landlord under this
Lease, and (ii) that except for Landlord’s interest in the Premises, neither
Landlord nor its partners or other principals shall have any personal liability
for the performance of any of Landlord’s covenants, agreements or undertakings
hereunder.

35. NOTICE TO LENDER

If the Premises, or any part thereof, are at any time subject to a mortgage or
other similar instrument and the Tenant is given written notice thereof,
including the address of such mortgagee, then the Tenant shall not take any
remedial action with respect to any alleged default on the part of the Landlord
without first giving written notice thereof, by certified or registered mail,
return receipt requested, to such mortgagee, specifying the alleged default in
reasonable detail, and affording such mortgagee a reasonable period of time (in
no event to be less than ninety (90) days) within which to make performance, at
its election, for and on behalf of the Landlord.

36. CAPTIONS

The captions contained in this Lease are for convenience of reference only, and
in no way limit or enlarge the terms and conditions of this Lease.

37. MISCELLANEOUS

a. Each and every covenant and agreement contained in this Lease is, and shall
be construed to be, a separate and independent covenant and agreement.

b. The surrender of this Lease by Tenant or the cancellation of this Lease by
agreement of Tenant and Landlord or the termination of this Lease on account of
Tenant’s default will not work a merger of the fee estate and the leasehold
estate, and will, at Landlord’s option, either terminate any subleases of part
or all of the Premises, or operate as an assignment to Landlord of any of those
subleases. Landlord’s option under this paragraph will be exercised by notice to
Tenant and all known subtenants in the Premises.

c. Neither Landlord nor any of its partners or other representatives has made
any representations or promises with respect to the Premises except as herein
expressly set forth.

d. Tenant agrees that: (i) the individual executing this Lease is duly
authorized to execute and deliver this Lease on behalf of Tenant in accordance
with Tenant’s organizational documents; (ii) this Lease is binding upon Tenant;
(iii) Tenant is duly organized and legally existing in the state of its
organization and is qualified to do business in the State of Texas; and
(iv) Tenant has previously delivered, or herewith delivers, a true and correct
resolution of Tenant’s Board of Directors authorizing the execution of this
Lease, and evidencing the incumbency and signature of the person signing this
Lease.

e. Tenant has the option to terminate this Lease prior to the end of the Lease
Term in accordance with the provisions of Rider 2 attached hereto and made a
part hereof.

38. EXHIBITS AND ATTACHMENTS

All exhibits, attachments, riders and addenda referred to in this Lease and the
exhibits listed hereinbelow are incorporated into this Lease and made a part
hereof for all intents and purposes.

Exhibit A — Legal Description

Exhibit B — Form of SNDA

Exhibit C — Schedule of Base Rent

Rider 1 — Renewal Options

Rider 2 — Termination Right

39. INDEMNITY OBLIGATIONS

TENANT ACKNOWLEDGES THAT, PURSUANT TO THE PROVISIONS OF SECTION 12 OF THIS
LEASE, THAT TENANT IS OBLIGATED TO INDEMNIFY LANDLORD. SUCH INDEMNITY
OBLIGATIONS SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE
FOR ALL CONDITIONS WHICH EXISTED AS OF THE DATE HEREOF AND FOR ALL ACTIONS OR
EVENTS WHICH OCCURRED DURING THE TERM.

40. NET LEASE

TENANT ACKNOWLEDGES THAT THIS IS A COMPLETELY NET LEASE. THE RENT PAYABLE TO
LANDLORD HEREUNDER SHALL NOT BE SUBJECT TO DEDUCTION OR OFFSET BY TENANT FOR ANY
REASON WHATSOEVER AND THAT THE SAME IS TO BE PAID BY TENANT TO LANDLORD WITHOUT
REGARD TO THE LEVEL OF UTILIZATION OF THE PREMISES OBTAINABLE OR ENJOYED BY
TENANT AT ANYTIME DURING THE LEASE TERM AND WITHOUT REGARD TO ANY OTHER REASON
WHATSOEVER. ANY COVENANTS OF LANDLORD CONTAINED IN THIS LEASE ARE INDEPENDENT OF
TENANT’S OBLIGATION TO PAY THE RENT AND THE PAYMENT OF THE RENT SHALL BE MADE
WITHOUT REGARD TO ANY BREACH BY LANDLORD OF ANY COVENANT UNDER THIS LEASE.

DATED as of the Lease Date.

4

SIGNATURE PAGES FOLLOWSIGNATURE PAGE OF LANDLORD TO LEASE AGREEMENT

BETWEEN HOUSTON 1031 LIMITED PARTNERSHIP AS LANDLORD

AND FMC TECHNOLOGIES, INC. AS TENANT

HOUSTON 1031 LIMITED PARTNERSHIP,

an Illinois limited partnership

             
By:
  HOUSTON 1031 GP, L.L.C,  
 

 
                a Delaware limited liability company,
   
 
           
 
  its general partner
By:  
IRC-IREX Venture, L.L.C.,  


 
                    a Delaware limited liability company, its sole member

 
           
 
      By:   Inland Real Estate Exchange Corporation,
a Delaware corporation, its sole manager
 
           
 
          By:
 
           
 
          Name:
 
           

5

Title:SIGNATURE PAGE OF TENANT TO LEASE AGREEMENT

BETWEEN HOUSTON 1031 LIMITED PARTNERSHIP AS LANDLORD

AND FMC TECHNOLOGIES, INC. AS TENANT

FMC TECHNOLOGIES, INC.,
a Delaware corporation

By: /s/ Jeffrey W. Carr
Name: Jeffrey W. Carr
Title: Vice President, General Counsel and Secretary

6